                                    IN THE UNITED STATED DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                              LAREDO DIVISION

    URIEL ISAIAS CAMARA, AND                                   §
    ROBERT RAYMOND MARTINEZ                                    §
    Plaintiffs                                                 §
                                                               §
    V.                                                         §   CIVIL ACTION NO. 5:18-cv-00143
                                                               §
    CLAYTON TRANSPORT, INC.                                    §
    Defendants                                                 §

    PLAINTIFFS’ MOTION FOR SPOLIATION FINDING AND REMEDY FOR FAILURE TO
                        PRESERVE RELEVANT EVIDENCE

TO THE HONORABLE U.S. DISTRICT JUDGE:

           NOW COME, Plaintiffs, Uriel Isaias Camara and Roberto Raymond Martinez and

complain of Defendant Clayton Transport, Inc., and file this Motion for Spoliation Finding and

Remedy for Failure to Preserve Relevant Evidence, and in support would respectfully show unto

the Court as follows:

                                           I. PRELIMINARY STATEMENT

1.         This lawsuit arises out of severe personal injuries sustained by Uriel Isaias Camara and his

passenger, Roberto Raymond Martinez, in a collision that occurred on January 18, 2018. Plaintiffs

were rear-ended by an 18-wheeler driven by Troy Alan Dunlop. Mr. Dunlop was cited by the

Laredo Police Department for failure to control speed.1 At the time of the incident, Mr. Dunlop

was within the course and scope of his employment with Clayton Transport, Inc. (“CTI”).

2.         Plaintiffs were transported by EMS from the scene of the collision to Doctors Hospital of

Laredo. Although required by the Federal Motor Carrier Safety Regulations (“FMCSR”), CTI

failed to require their driver to complete a drug or alcohol test.2


1
    Exhibit A, Police Report.
2
    Exhibit B, CTI’s 2nd Amended Answers to Plaintiff’s Interrogatories No. 20.

                                                           1
2.      Plaintiffs sued Defendant for injuries and damages sustained in the collision. Despite being

placed on notice that Plaintiffs were injured and had retained legal counsel, Defendant wholly

failed to preserve certain relevant evidence, even though it is required by Federal Law to be

retained.3 Such evidence included, but is not limited to, the defendant driver’s qualification file,

driver’s logs, GPS records, and vehicle maintenance records.

3.      CTI’s failure to properly retain evidence has deprived Plaintiffs of the ability to conduct a

full and meaningful investigation and this Court has broad discretion to tailor a spoliation remedy

to address the undue prejudice suffered by the Plaintiffs. Plaintiffs request that this Court impose

a proportionate spoliation remedy against CTI, such as sanctions or the submission of a spoliation

instruction to the jury.

                                                   II. FACTS

4.      A Notice of Representation and Spoliation of Evidence Notice was sent to CTI on January

23, 2018, just five days after the collision.4 The same notice was sent to CTI’s insurance provider

on the same day, January 23, 2018.5 The letter informed Defendant and its insurance carrier that

Plaintiffs were represented by legal counsel for the injuries they sustained in the collision made

the basis of this suit and served as a formal notice to Defendants to anticipate litigation in this

matter. The letter also demanded that CTI preserve evidence relating to this crash, the truck and

company records and specifically identified the driver qualification file as one of the items

necessary to be preserved. A response to Plaintiffs’ letter by Hallmark Insurance was received on




3
  Exhibit C, CTI’s 3rd Amended Responses to Plaintiff’s Request for Production No. 3.
4
  Exhibit D, Notice of Representation and Spoliation of Evidence Notice to CTI. See also Exhibit E, the certified
receipt signed by Lance Clayton (owner of Clayton Transport) dated January 29, 2018.
5
  Exhibit F, Notice of Representation and Spoliation of Evidence Notice to Hallmark insurance.

                                                       2
January 31, 2018.6 Additionally, CTI hired counsel before filing of this suit who attempted to

coordinate an inspection of the tractor-trailer.7

A. Drug/Alcohol Test

5.       The Federal Motor Carrier Safety Regulation §382.303 requires drivers to be tested for

alcohol within 8 hours and controlled substances within 32 hours of a collision involving an injury.

The police report demonstrates that Plaintiffs, Uriel Camara and Robert Martinez, were transported

by EMS from the scene of the collision and taken to the hospital. Although required by the Federal

Motor Carrier Safety Regulations, CTI failed to require its driver to complete a drug or alcohol

test. The failure to have Troy Dunlop tested for drugs and alcohol following the incident was a

failure to reasonably preserve discoverable evidence that has caused extreme and irreparable

prejudice to the Plaintiffs and must be remedied.

B. Driver Qualification File

6.       Despite knowing that their driver was involved in a collision causing injuries and despite

the spoliation letter which specified CTI’s obligation to preserve the driver qualification file, CTI’s

representative testified that the driver qualification file on Troy Dunlop was not maintained.8 The

Federal Motor Carrier Safety Regulations § 391.51 requires that a motor carrier such as CTI shall

maintain a driver qualification file for each driver it employs for as long as the driver is employed

and for three years thereafter and specifies the documents which must be included.                      Destroying

files that are required to be maintained not only by Federal Laws as well as the laws on preserving

evidence has caused extreme and irreparable prejudice to the Plaintiffs, and must be remedied.


6
  Exhibit G, Acknowledgement letter from Hallmark Insurance dated January 31, 2018.
7
  Exhibit H, Letter from attorney for CTI, Noe Reyna, regarding protocol for the inspection of the tractor-trailer. An
inspection was never done.
8
  Exhibit I, Deposition Transcript of Lance Clayton, Owner of CTI, p. 13:6-13 (CTI was sold and all the documents
were left with the new owners); p.21:21-23 (all computer equipment was left at the sold building); p.22:12-18 (Clayton
did not speak to new owners about obtaining any documents relevant to this suit); p.39:6-13 (Clayton did not ask the
new owners of company to preserve documents).

                                                          3
C. Hours of Service/GPS

7.     As an over-the-road interstate truck driver, Mr. Dunlop’s driving and the record-keeping

associated with that driving is governed by the Federal Motor Carrier Safety Regulations.

Specifically, Parts 40, 382, 383, 390-397, and 399, Subchapter B, Chapter 3, Title 49 of the Code

of Federal Regulations sets out the regulations governing interstate truckers. These federal

regulations mandate certain record keeping requirements, including without limitation the

following:

               1. Section 395.8. Driver’s Record of Duty Status.

               2. Section 395.8(k). Retention of driver’s record of duty status.

               3. Section 383.31. Notification of convictions for driver violations.

8.     These regulations are mandatory in nature, and require that interstate truck drivers

accurately record their duty status in a logbook, that the employer must retain the records of duty

status for a period of six (6) months (typically done on a rolling basis), and that the employer must

receive a notification of conviction for driver violations.

9.     In trucking litigation of this sort, the driver logbooks and record of duty status are vitally

important documents. These documents are the best evidence of a particular driver’s compliance

with the “hours in service” requirements of the FMSCR. These “hours of service” requirements

were implemented by the US Department of Transportation, Federal Motor Carrier Safety

Administration, in order to ensure that commercial truck drivers were not overly fatigued while

driving, and that they received the proper amount of rest and down time. In the absence of the

logbooks or some other record of duty status (such as the relatively new electronic logging systems

which CTI had in place at the time of the collision), there is virtually no way to establish whether




                                                  4
or not a particular driver, such as Mr. Dunlop, was in compliance with the hours in service

requirements at a particular time.

10.     Lance Clayton, owner and corporate representative of CTI, knew as of January 29, 2018,

that Plaintiffs had suffered injuries and was put on notice to preserve evidence relating to this

collision. Mr. Clayton testified that at the time of this collision, Dunlop was required to record his

hours of service electronically through a system called Omnitracs, and that Omnitracs also tracked

the tractor-trailer with a GPS tracking device.9 Mr. Clayton testified that although he had complete

access to download the electronic logs and the GPS records,10 he did not download them and he

no longer has access to the logs or GPS records thereby failing to preserve them.11

D. Driver Vehicle Inspection Reports

11.     Drivers of commercial motor vehicles must inspect their vehicles and sign a vehicle

inspection report at the completion of each day’s work both before and after trip.12 Motor Carriers

such as CTI are required to maintain the original driver inspection reports, the certificates of

repairs, and the certification of the driver’s review for three months from the date of the initial

report, or when litigation is anticipated. CTI wholly failed to preserve any vehicle inspection

reports, thereby causing irreparable harm to Plaintiffs.13

                                       II. ARGUMENT & AUTHORITIES

A.      Standards

12.     Federal law generally governs spoliation issues, even in a diversity case. See King v.

Illinois Central R.R., 337 F.3d 550, 555-56 (5th Cir. 2003). Spoliation is the destruction or the




9
  Exhibit I, p.28:9-15.
10
   Exhibit I, p.17:9-18.
11
   Id.
12
   49 CFR §396.11 & §396.13, respectively.
13
   Exhibit C, Response to Production No. 9.

                                                   5
significant and meaningful alteration of evidence, when a party has a duty to preserve it. See

Rimkus Consulting Group, Inc. v. Cammarata, 688 F. Supp. 2d 598, 612 (S.D. Tex. 2010)

(“Spoliation is the destruction or significant and meaningful alteration of evidence.”); See also

Escobar v. City of Houston, No. 04-1945, 2007 WL 2900581, *17 (S.D. Tex. Sept. 29, 2007). A

duty arises when a party has notice that the evidence is relevant to litigation or should know that

the evidence may be relevant to future litigation. See Rimkus Consulting, 688 F. Supp. 2d at 612-

13 (collecting cases). Generally, sanctions for spoliation must be based on a party's bad faith or

bad conduct. See King, 337 F.3d at 556 (stating that a party seeking sanctions must show the “bad

conduct” or the “bad faith” of the destroying party); Super Future Equities, Inc. v. Wells Fargo

Bank Minnesota, N.A., No. 3:06-CV-0271-B, 2008 WL 3261095, *12 (N.D. Tex. Aug. 8, 2008)

(identifying “bad conduct” or “bad faith” as spoliation's predicate) (citing Condrey v. SunTrust

Bank of Georgia, 431 F.3d 191, 203 (5th Cir. 2005)); GW Equity LLC v. Xcentric Ventures LLC,

No. 3:07-CV-976-O, 2009 WL 62168, *8 (N.D. Tex. Jan. 9, 2009) (same as Super Futures);

Rimkus Consulting, 688 F. Supp. 2d at 614 (collecting cases from various federal jurisdictions);

Escobar, No. 04-1945, 2007 WL 2900581, at *17 (citing King). A court may consider the degree

of culpability of the destroying party and the prejudice to the aggrieved party. See Rimkus

Consulting, 688 F. Supp. 2d at 613 (“Determining whether sanctions are warranted and, if so, what

they should include, requires a court to consider both the spoliating party's culpability and the level

of prejudice of the party seeking discovery.”). Whether preservation conduct is acceptable in a

given case turns on what is reasonable; that is, whether what was done or not done was proportional

to the circumstances and consistent with clearly established standards. See Rimkus Consulting,

688 F. Supp. 2d at 613 & n.8. But courts have also fashioned remedies to relieve a party of the

unfair prejudice of another's negligent destruction of evidence under the principle that parties



                                                  6
should bear the risk of their own negligence. See Rimkus Consulting, 688 F. Supp. 2d at 615 (“The

court applied case law in the Second Circuit, including the language in Residential Funding Corp.

v. DeGeorge Financial Corp., 306 F.3d 99, 108 (2d Cir. 2002) (stating that the sanction of an

adverse inference may be appropriate in some cases involving negligent destruction of evidence

because each party should bear the risk of its own negligence.”) (citing other cases, which imposed

sanctions for the negligent destruction of evidence). Also, a court may consider whether the lost

evidence would have been relevant. See Rimkus Consulting, 688 F. Supp. 2d at 615-16 (collecting

cases).

13.       In the case of evidence destroyed before litigation, a federal court uses its inherent powers

to fashion a remedy. See Rimkus Consulting Group, 688 F. Supp. 2d at 611 (citing Chambers v.

NASCO, Inc., 501 U.S. 32, 43-46, 111 S. Ct. 2123, 2132 (1991)); see also Tandycrafts, Inc. v.

Bublitz, No. 3:97-CV-1074-T, 2002 WL 324290, *5 (N.D. Tex. Feb. 27, 2002) (noting a court's

inherent power to sanction bad-faith conduct in the destruction of evidence). Remedies or

sanctions range from striking a party's pleadings or defenses, ruling that given facts are established,

or giving an adverse-inference instruction to a jury. See, e.g., Super Future Equities, Inc. v. Wells

Fargo Bank Minnesota, N.A., No. 3:06-CV-0271-B, 2008 WL 3261095, *13-14 (N.D. Tex. Aug.

8, 2008) (concluding that an “adverse inference instruction” was appropriate, recommending that

the court inform the jury of the party's spoliation and that the jury may consider the spoliation as

part of their deliberation on the spoliating party's claims, and awarding attorney's fees);

Tandycrafts, Inc. v. Bublitz, No. 3:97-CV-1074-T, 2002 WL 324290, *1, 3-4 (N.D. Tex. Feb. 27,

2002) (after ordering a trial on damages only, ruling that the spoliating party would only be

permitted to cross-examine the opponent's witnesses, barred from producing any evidence of its

own, and permitted to use for impeachment only documents produced in discovery, and awarding



                                                    7
attorney's fees); Escobar v. City of Houston, No. 04-1945, 2007 WL 2900581, *17 (S.D. Tex. Sept.

29, 2007) (“A sanction may include an instruction that if a party that destroys or loses evidence

subject to a preservation obligation, the fact finder may presume that the evidence was prejudicial.

FDIC v. Hurwitz, 384 F. Supp. 2d 1039, 1099 (S.D. Tex. 2005).” (citing Nation-Wide Check Corp.

v. Forest Hills Distribs, Inc., 692 F.2d 214, 217-18 (1st Cir. 1982)); Rimkus Consulting, 688 F.

Supp. 2d at 618-20 & n.20 (setting out the jury charge provided to a jury as a spoliation sanction).

B. Duty to Preserve

14.     In the case at bar, there is sufficient evidence of CTI’s bad faith in destroying or otherwise

discarding the requested documents to warrant the imposition of sanctions or jury instruction. CTI

was well aware of the potential litigation, as evidenced by the acknowledgement of Plaintiffs’

spoliation letters and the employment of defense counsel a few months after the accident. CTI

destroyed or failed to preserve: (a)Drug/Alcohol testing; (b) Dunlop’s qualification file; (c)Audits

of Dunlop’s logs and hours of service preceding the accident;14 (d) Reports from the

QUALCOMM system which would show the speeds at which Dunlop operated the vehicle as well

as other important data; (e) GPS data which would show the location of the vehicle as it was

operated by Dunlop in the hours preceding the accident; and (f) driver inspections reports of the

tractor-trailer. CTI had a duty to maintain these records because CTI knew, or should have known,

that there was a substantial chance that a claim would arise when they were notified their employee

had been involved in a collision requiring Plaintiffs to seek medical attention. Litigation should

have been more than merely an abstract possibility or unwarranted fear immediately following the

collision.



14
  CTI drivers must comply with the hours-of-service set forth in the Federal Motor Carrier Safety Regulations
(“FMCSR”). A motor carrier such as CTI must require every driver to record his/her duty status for each 24-hour
period. 49 C.F.R. § 395.8.

                                                        8
C. CTI had Notice of Pending Litigation and Plaintiff’s Injuries

15.     On January 23, 2018, in a letter addressed to CTI and Dunlop, Plaintiffs gave notice to all

the relevant parties to anticipate litigation in this case.15




16.     The 5-page letter details the evidence that should be preserved, including the driver

qualification file, drug/alcohol testing, driver’s logs, GPS records and vehicle inspection reports

and repair documents for the tractor trailer.16 Defendant’s insurance carrier, Hallmark, was also

sent the same letter.17 Hallmark, on behalf of CTI, acknowledged receipt of the spoliation letter

on January 31, 2018.18 Further, CTI and Hallmark hired counsel approximately four months after

the collision, Mr. Noe Reyna,19 who also acknowledged receipt of the spoliation letter and

documents requested to be retained for litigation.20

17.     In his deposition, Lance Clayton provided testimony about his awareness of document

retention and Federal regulations:




15
   Exhibit D.
16
   Id.
17
   Exhibit F.
18
   Exhibit G.
19
   Mr. Reyna unfortunately passed away during the pendency of this lawsuit, and he was substituted by Mr. Brennon
Gamblin. It should be noted that Plaintiffs contend that the spoliation of evidence described herein is alleged to
have been committed by the corporate Defendant, CTI, and its agents. Plaintiffs in no way allege any professional
misconduct by defense counsel.
20
   Exhibit H.

                                                        9
Exhibit I, p.37:2-10.

18.      Further, CTI was audited in 2015 by the Missouri Department of Transportation/Motor

Carrier Services to ensure compliance with the Federal Motor Carrier Safety Regulations

(FMCSR). The auditor recorded that CTI was in compliance as follows21:




19.      Mr. Clayton further testified that at the onset of litigation, he produced documentation that

he could produce “at the time,” but when asked to supplement relevant documentation, he had

already sold the company and he no longer had the documents.22 Mr. Clayton admitted that

although he knew about the pending litigation, he did not advise the new owners to retain relevant

documents related to Mr. Dunlop or the tractor trailer.23


21
   Exhibit M, Missouri Dept of Transportation Safety Audit.
22
   Exhibit I, p. p.38:13-19; Mr. Clayton testified that he sold the company on March 6, 2019. Id. at p.9:22-24.
23
   Id. at p. 39;6-13.

                                                          10
20.     It is important for this Court to note that CTI did not destroy all of the records pertaining

to this case, only the records that could potentially show whether CTI was in compliance with the

Federal Motor Carrier Safety Regulations, if the tractor trailer had mechanical issues and if the

driver was in compliance with his hours of service, his speed, and the truck’s location. For

example, the company kept the photographs taken by their driver at the scene of the collision, a

copy of Mr. Dunlop’s driver’s license, and a 2-page employment application. In other words, CTI

only preserved select documents that would appear to benefit CTI in this litigation, apparently for

its own convenience.

D.      Defendant’s egregious conduct

21.     CTI has been less than truthful with Plaintiffs since the onset of this case. On February 20,

2019, in response to Interrogatory No. 23(s)(8), CTI stated that the tractor trailer was not equipped

with a satellite tracking device at the time of this collision.24 CTI amended its responses on

October 11, 2019 and again stated that the tractor trailer was not equipped with a satellite tracking

device.25 On January 2, 2020, CTI amended their responses to interrogatories a second time and

again stated that the tractor trailer was not equipped with a satellite tracking device. 26 The

interrogatories were purportedly answered by the owner of CTI, Mr. Lance Clayton.

22.     After withholding key information for over a year, on January 14, 2020, Mr. Clayton

testified at deposition that the tractor trailer was equipped with GPS.




24
   Exhibit J, Defendant’s Objections and Responses to Plaintiffs’ Request for Interrogatories.
25
   Exhibit K, Defendant’s First Amended Objections and Responses to Plaintiffs’ Request for Interrogatories.
26
   Exhibit L, Defendant’s Second Amended Objections and Responses to Plaintiffs’ Request for Interrogatories.


                                                       11
Exhibit I, p. 28:9-12.

23.        Mr. Clayton testified that the GPS system on the truck was monitored through Omnitracs,

an online service, and that although he had complete access to download the data, he never

downloaded it, and he no longer had access to the system. This was the first time that Defendant

ever mentioned Omnitracs as it is not mentioned anywhere is Defendant’s responses to discovery,

even though discovery had been amended twice before.




Exhibit I, p. 17:9-18.

24.        Similarly, as to Plaintiffs’ request for Dunlop’s hours of service records, Defendant

produced a two page “driver transaction information” report which only provided fuel transactions

made by Dunlop.27




27
     Exhibit C, RFP No. 24.

                                                 12
25.    Even though this was Defendant’s third amended response to Plaintiffs’ Request for

Production, Defendant’s response was the same as CTI’s first response dated February 20, 2019.

Notably, on that date CTI had not yet been sold and Mr. Clayton still had access to the driver’s

logs. Again, Mr. Clayton testified that the logs were electronic, they were maintained by Omnitrac,

he had access to download the logs and preserve them, but he failed to do so. He also testified that

the company did have in its possession the information requested in Plaintiffs’ Request for

Production No. 24, although they have never been produced and he no longer has access to them.




Exhibit I, p.31:21-25.




Exhibit I, p. 32:1-2.

26.    Further, Motor Carriers such as CTI are required to maintain the original driver inspection

reports, the certificate of repairs, and the certification of the driver’s review for three-month from

the date of the initial report, or when litigation is anticipated. Because CTI failed to preserve any

documentation pertaining to the inspection of the condition of the tractor trailer prior to and

subsequent to the accident, Plaintiffs are unable to ascertain whether the motor vehicle was in

proper working condition. CTI was also required to drug test Mr. Dunlop immediately following

the collision and Mr. Clayton was well aware of this fact. The FMCSRs state as follows:

       §382.303 Post-accident testing.




                                                 13
       (a) As soon as practicable following an occurrence involving a commercial motor vehicle
           operating on a public road in commerce, each employer shall test for alcohol for each
           of its surviving drivers:

           (2) Who receives a citation within 8 hours of the occurrence under State or local law
           for a moving traffic violation arising from the accident, if the accident involved:

               (i)        Bodily injury to any person who, as a result of the injury, immediately
                          receives medical treatment away from the scene of the accident;

       (b) As soon as practicable following an occurrence involving a commercial motor vehicle
           operating on a public road in commerce, each employer shall test for controlled
           substances for each of its surviving drivers:

               (2) Who receives a citation within thirty-two hours of the occurrence under State
               or local law for a moving traffic violation arising from the accident, if the accident
               involved:

                          (i)    Bodily injury to any person who, as a result of the injury,
                                 immediately receives medical treatment away from the scene of the
                                 accident;

27.    Rather than complying with this regulation by administering a drug test to Mr. Dunlop, Mr.

Clayton testified that the fired Mr. Dunlop immediately after the collision.




Exhibit I, p. 14:19-25.




                                                 14
Exhibit I, p.15:1-10.

28.    This fact, combined with the destruction of other evidence such as the drivers logs, has the

appearance of impropriety and suggests that CTI’s intention was to attempt to conceal adverse

evidence against it.

E.     CTI’s Prior History of FMCSR Violations

29.    CTI has had a well-documented history of prior similar violations during roadside

inspections as identified by the Federal Motor Carrier Safety Administration (FMCSA). On July

8, 2016, the FMCSA sent the following warning to CTI:




Exhibit L, Letter from the FMSCA to CTI dated 7/8/16.

30.    On September 28, 2017, only a few months before this collision, the US Department of

Transportation conducted a safety review of CTI and found the following violations:

       i.      Hours of Duty Violations




                                               15
See Exhibit N, USDOT Safety Review.

           ii.    Vehicle Maintenance Violations




Id.

31.        The investigator noted that the safety review had been conducted because CTI was showing

alerts in Hours of Service and Vehicle Maintenance BASICs.28

32.        Thus, one may reasonably infer that CTI spoiliated Dunlop’s logbooks in order to conceal

the fact that Mr. Dunlop was likely beyond his permissible hours in violation of federal regulations

at the time of the collision.

33.        It can also be inferred that CTI spoliated the vehicle maintenance records because it had

failed to keep up with the regular maintenance of the tractor trailer, thereby giving rise to

mechanical issues that contributed to this collision.

F.         Sanctions for Spoliation of Evidence

28
     Exhibit N.

                                                  16
34.    CTI has knowingly breached its duty to preserve highly relevant evidence by spoliating

relevant documents after the collision. Plaintiffs are entitled to have the opportunity to inspect and

examine the evidence that was destroyed by Defendant. The failure to require Mr. Dunlop to

submit to post-accident testing, failure to retain Dunlop’s qualification file, failure to retain

Dunlop’s driver logs, and failure to retain QUALCOMM system records, GPS records and driver

inspection reports as required by Federal law constitutes a destruction of relevant evidence

impairing Plaintiffs’ ability to conduct a full and meaningful investigation of their claims.

Plaintiffs are permanently unable to present their case given these glaring holes in the evidence.

35.    Federal law controls evidentiary issues in this case, and therefore governs the determination

of whether sanctions should be imposed for spoliation of evidence. King v. Illinois Central R. R.,

337 F.3d 550 (5th Cir. 1986). Discovery abuse sanctions are used to preserve the integrity of the

justice system, and to prevent a party from profiting by its own discovery abuses. Chambers v.

NASCO, Inc., 501 U.S. 32 (1991). (“Federal courts have inherent power to manage their own

proceedings and to control the conduct of those who appear before them.”); Silvestri v. General

Motors Corp., 271 F.3d 583 (4th Cir. 2001) (“The right to impose sanctions for spoliation arises

from a court's inherent power to control the judicial process and litigation ...”) (citing Chambers,

501 U.S. at 49).

36.    The trial court has broad discretion to impose sanctions on a party responsible for spoliation

of evidence. Vick v. Texas Employment Commission, 514 F.2d 734 (5th Cir. 1975). Therefore, if

a party with a duty to preserve evidence fails to do so or intentionally destroys such information

or things, a court may impose appropriate sanctions. Fed. R. Civ. P. 37 (c)(1). CTI's failure to

preserve these relevant and important pieces of evidence has denied Plaintiffs the right and ability




                                                 17
to obtain and produce relevant, material, and important evidence, and thus damaged their ability

to prosecute this claim.

G.     Adverse-Inference Instruction

37.    It is a commonsense and well-established principle that a party who has notice that

evidence is relevant to litigation, and who nonetheless proceeds to destroy it, is more likely to have

been threatened by that evidence than a party in the same position who does not destroy the

evidence. Plaintiffs respectfully submit that they are entitled to have the jury instructed as to the

adverse inference to be drawn from CTI’s destruction of this evidence.

38.    A spoliation instruction entitles the jury to draw an inference that a party who intentionally

destroys evidence did so because the evidence was unfavorable to that party. See Russell v. Univ.

of Texas of the Permian Basin, No. 06-50102, 234 Fed. Appx. 195, 2007 WL 1879157, *10 (5th

Cir. June 28, 2007) (unpublished) (“A spoliation instruction entitles the jury to draw an inference

that a party who intentionally destroys documents did so because the contents of those documents

were unfavorable to that party.”). At page 620 n.20, the Rimkus court set out the jury instructions,

which the U.S. District Court for the Southern District of New York gave the jury in Pension

Committee. See Rimkus Consulting Group, Inc. v. Cammarata, 688 F. Supp. 2d 598, 620 n.20

(S.D. Tex. 2010) (citing Pension Committee of Univ. of Montreal Pension Plan v. Banc of America

Securities, LLC, 685 F. Supp. 456, 496-97 (S.D.N.Y. 2010)). These are the instructions—

       The court provided the text of the charge:

              The Citco Defendants have argued that 2M, Hunnicutt, Coronation, the
       Chagnon Plaintiffs, Bombardier Trusts, and the Bombardier Foundation destroyed
       relevant evidence, or failed to prevent the destruction of relevant evidence. This is
       known as the “spoliation of evidence.”

              Spoliation is the destruction of evidence or the failure to preserve property
       for another's use as evidence in pending or reasonably foreseeable litigation. To
       demonstrate that spoliation occurred, the Citco Defendants bear the burden of


                                                 18
        proving the following two elements by a preponderance of the evidence: First, that
        relevant evidence was destroyed after the duty to preserve arose. Evidence is
        relevant if it would have clarified a fact at issue in the trial and otherwise would
        naturally have been introduced into evidence; and

                Second, that if relevant evidence was destroyed after the duty to preserve
        arose, the evidence lost would have been favorable to the Citco Defendants. I
        instruct you, as a matter of law, that each of these plaintiffs failed to preserve
        evidence after its duty to preserve arose. This failure resulted from their gross
        negligence in performing their discovery obligations. As a result, you may presume,
        if you so choose, that such lost evidence was relevant, and that it would have been
        favorable to the Citco Defendants. In deciding whether to adopt this presumption,
        you may take into account the egregiousness of the plaintiffs' conduct in failing to
        preserve the evidence.

                However, each of these plaintiffs has offered evidence that (1) no evidence
        was lost; (2) if evidence was lost, it was not relevant; and (3) if evidence was lost
        and it was relevant, it would not have been favorable to the Citco Defendants. If
        you decline to presume that the lost evidence was relevant or would have been
        favorable to the Citco Defendants, then your consideration of the lost evidence is
        at an end, and you will not draw any inference arising from the lost evidence.

                However, if you decide to presume that the lost evidence was relevant and
        would have been favorable to the Citco Defendants, you must next decide whether
        any of the following plaintiffs have rebutted that presumption: 2M, Hunnicutt,
        Coronation, the Chagnon Plaintiffs, Bombardier Trusts, or the Bombardier
        Foundation. If you determine that a plaintiff has rebutted the presumption that the
        lost evidence was either relevant or favorable to the Citco Defendants, you will not
        draw any inference arising from the lost evidence against that plaintiff. If, on the
        other hand, you determine that a plaintiff has not rebutted the presumption that the
        lost evidence was both relevant and favorable to the Citco Defendants, you may
        draw an inference against that plaintiff and in favor of the Citco Defendants-namely
        that the lost evidence would have been favorable to the Citco Defendants.

              Each plaintiff is entitled to your separate consideration. The question as to
        whether the Citco Defendants have proven spoliation is personal to each plaintiff
        and must be decided by you as to each plaintiff individually.29

39.     As an alternative to a harsher sanction, the Court here could give a similar instruction if it

finds that CTI committed spoliation.

        i.       Alternatively, the Predicate Question of Whether a Party Committed
                 Spoliation May Go To the Jury.

29
 See Rimkus Consulting, 688 F. Supp. 2d at 620 n.20 (S.D. Tex. 2010) (citing Pension Committee of Univ. of
Montreal Pension Plan v. Banc of America Securities, LLC, 685 F. Supp. 456, 496-97 (S.D.N.Y. 2010)).

                                                      19
40.     Even if the Court does not itself determine that CTI committed spoliation, the Court may

decide that there is sufficient evidence of spoliation to put the questions of whether CTI committed

spoliation (in addition to an adverse-inference instruction) to the jury. See Rimkus Consulting,

688 F. Supp. 2d at 620 (“As explained in more detail below, based on the record in this case, this

courts makes the preliminary findings necessary to submit the spoliation evidence and an adverse

inference instruction to the jury. But the record also presents conflicting evidence about the

reasons the defendants deleted the emails and attachments.... As a result, the jury will not be

instructed that the defendants engaged in intentional misconduct. Instead, the instruction will ask

the jury to decide whether the defendants intentionally deleted emails and attachments to prevent

their use in litigation. If the jury finds such misconduct, the jury must then decide, considering all

the evidence, whether to infer that the lost information would have been unfavorable to the

defendants.”); Id. at 646-47 & n.34 (stating that the jury would hear the evidence about the deletion

of emails and attachments and decide whether the defendants committed spoliation).

41.     In Rimkus, the Court stated that it would instruct the jury that the defendants had a duty to

preserve emails and other information that they knew to be relevant in anticipated litigation, ask

the jury whether the defendants deleted emails to prevent their use in litigation, and instruct the

jury that it may, but wasn't required, to infer that the emails' content would have been unfavorable

to the defendants. See Rimkus Consulting, 688 F. Supp. 2d at 646-47. The Court should give a

similar instruction in the instant case.

H.      Monetary Sanctions Should Also Be Awarded In This Case.

42.     In Consolidated Aluminum Corp. v. Alcoa, Inc., the Court awarded the non-spoliating party

the reasonable costs and attorney's fees it incurred in bringing its motion for sanctions and in

investigating and attempting to obtain the discovery at issue. Consolidated Aluminum Corp. v.


                                                 20
Alcoa, Inc., 244 F.R.D 335 (M.D. La. 2006). In that case, the Court found negligent spoliation,

under the circumstances and facts of that case, but declined to invoke an adverse inference

instruction. Nevertheless, the Court, at 348, cited with approval decisions to the effect that: “it

was essential that defendant's conduct be deterred and that the amount of the monetary sanction

fully reflects the reckless disregard and gross indifference displayed by the defendants toward their

discovery and document retention obligations.”

                                         III. CONCLUSION

43.    CTI has clearly spoliated crucial evidence, which it knew was both relevant and material.

CTI destroyed this evidence without justification, and as a result of CTI’s spoliation of evidence,

Plaintiffs’ case has been prejudiced and CTI's defense has been unfairly and unjustly advantaged.

As such, Plaintiffs respectfully pray that this Court correct this obvious inequity and level the

playing field by imposing sanctions, invoking an adverse inference, and delivering an adverse

inference instruction to the jury.

44.    On the grounds stated in his motion, and for the reasons stated herein, Plaintiffs’ Motions

for Sanctions should also be granted.


                                              PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiffs pray the Court enter spoliation

instructions and/or adverse inference instructions to the jury concerning each and every item that

the Defendant has failed to produce. Specifically, Plaintiffs pray the jury should be instructed that

(1) CTI refused to test their driver, failed to preserve the driver’s qualification file, failed to

maintain the driver’s logs, QUALCOMM system records and GPS records and failed to maintain

the vehicle/driver inspection reports; (2) however CTI failed to preserve their relevant files

constituting a spoliation of evidence; and (3) it should be presumed to show evidence unfavorable


                                                 21
to the Defendant’s case or helpful to the Plaintiffs’ case. Plaintiffs additionally pray for such other

and further relief to which the Plaintiffs may be justly entitled to at law or in equity.

                                               Respectfully submitted,

                                               By:     /s/ Daniel A. Torres
                                                       Daniel A. Torres
                                                       State Bar No. 24046985
                                                       Federal Bar No. 573645

                                                       Javier Villarreal
                                                       State Bar No. 24028097
                                                       Federal Bar No. 30384



Of Counsel:

VILLARREAL & BEGUM
2401 Wild Flower Drive, Suite A.
Brownsville, Texas 78526
Tel: 956-544-4444
Fax: 956-550-0877




                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2020, a true and correct copy of the above and
foregoing instrument was sent to all counsel of record as indicated below:

Brennon D. Gamblin                                     Via Electronic Filing
HARTLINE DACUS BARGER DREYER, LLP
One Shoreline Plaza
800 North Shoreline Blvd.
Suite 2000, North Tower
Corpus Christi, Texas 78401

                                                       /s/ Daniel A. Torres
                                                       Daniel A. Torres




                                                  22
